Exhibit 10.2

LOGO [g96947img01.jpg]

STATE OF NEW YORK

INSURANCE DEPARTMENT

25 BEAVER STREET

NEW YORK, NEW YORK 10004

 

In the Matter of   

ACE LIMITED, ACE GROUP HOLDINGS, INC. and

their insurer subsidiaries authorized to transact

insurance business in the State of New York,

  

STIPULATION

No. 2006-0108-S

Respondents.   

WHEREAS, Respondent ACE Limited is a Cayman Islands corporation with its
principal place of business in Bermuda and is a holding company within the
meaning of Article 15 of the New York Insurance Law (“Insurance Law”) which owns
and or controls ACE Group Holdings, Inc., a Delaware corporation, ACE INA
Holdings, Inc., a Delaware corporation, and the following insurers authorized to
transact insurance business in the State of New York: ACE Fire Underwriters
Insurance Company, ACE Property and Casualty Insurance Company, Century
Reinsurance Company, Bankers Standard Insurance Company, Century Indemnity
Company, ACE American Insurance Company, ACE American ReInsurance Company,
Insurance Company of North America, Pacific Employers Insurance Company,
Westchester Fire Insurance Company, ACE Indemnity Insurance Company, Indemnity
Insurance Company of North America and ACE Capital Title Reinsurance Company;

WHEREAS, pursuant to the provisions of Executive Law § 63 (12), the Donnelly Act
(Gen. Bus. Law § 340 et seq.), the Martin Act (Gen. Bus. Law § 352-c) and the
common law of the State of New York, Eliot Spitzer, Attorney General of the
State of New York, caused an investigation to be made of ACE Limited and its
subsidiaries including but not limited to ACE Group Holdings, Inc. and ACE INA
Holdings, Inc. (collectively “ACE”) relating to practices in the marketing,
sale, renewal, placement or servicing of insurance and reinsurance and their
accounting and public reporting practices, including those relating to
nontraditional and finite insurance and reinsurance (the “Investigation”); and
pursuant to Conn. Gen. Stat. § 35-24 et seq. (the Connecticut Antitrust Act) and
Conn. Gen. Stat. § 42-110a et seq. (the Connecticut Unfair Trade Practices Act),
Richard Blumenthal, Attorney General of the State of Connecticut, caused an
investigation to be made of ACE on the subject matter of the Investigation; and
pursuant to the Illinois Antitrust Act, 740 ILCS 10/1 et seq. and the Illinois



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page   2

 

Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq. Lisa
Madigan, Attorney General of the State of Illinois, caused an investigation to
be made of ACE on the subject matter of the Investigation (collectively
“Attorneys General Investigations”);

WHEREAS, the Superintendent of Insurance of the State of New York
(“Superintendent”) and the New York State Insurance Department (“Department”)
conducted an investigation of ACE on the subject matter of the Investigation
(the “Superintendent’s Investigation”);

WHEREAS, the Attorneys General and the Superintendent allege that ACE unlawfully
deceived policyholders, regulators and other authorities and shareholders by:
(a) participating in schemes to steer business; (b) participating in rigging of
bids for excess casualty insurance through Marsh & McLennan Companies, Inc.
(“Marsh”); and (c) improperly using insurance transactions to bolster the
quality, quantity and stability of their clients and ACE’s earnings;

WHEREAS, ACE has been and is continuing to cooperate with the Attorneys General
Investigations and the Superintendent’s Investigation;

WHEREAS, the Attorneys General have resolved all issues uncovered to date (with
the exception of those areas noted below) in the Attorneys General
Investigations pursuant to an Assurance of Discontinuance and Voluntary
Compliance (the “Assurance”);

WHEREAS, in the wake of the Attorneys General Investigations and the
Superintendent’s Investigation, ACE has adopted and under the Assurance and this
Stipulation, ACE will continue to implement a number of business reforms
governing the conduct of employees of ACE;

WHEREAS, the Superintendent and ACE are entering into this Stipulation to
resolve all issues uncovered to date in the Superintendent’s Investigation, but
not including any issues in the Superintendent’s current examination of
Westchester Fire Insurance Company;

WHEREAS, nothing herein shall be construed to apply to any business or
operations involving group and individual: (1) fixed and variable life
insurance, (2) fixed and variable, immediate and deferred annuities,
(3) accidental death and dismemberment insurance, (4) short and long term
disability insurance, (5) long term care insurance, (6) accident and health
insurance, including vision and dental insurance, (7) credit insurance,
(8) involuntary unemployment insurance, (9) guaranteed investment contracts, and
(10) funding agreements (collectively “ACE’s Life Insurance Operations”). Nor
shall this Stipulation nor any its provisions be construed to apply to or waive
any claims or causes of action related to any Loss Portfolio Arrangement, Loss



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page   3

 

Portfolio Program nor any similar Worker’s Compensation arrangement with the
State of Connecticut or any department or entity thereof (collectively
“Connecticut’s Worker’s Compensation investigation”);

WHEREAS, this Stipulation is entered into solely for the purpose of resolving
the Superintendent’s Investigation (with the exceptions noted above) and is not
intended to be used for any other purpose; NOW THEREFORE

IT IS HEREBY STIPULATED AND AGREED by and between ACE and the Department,
subject to the approval of the Superintendent, as follows:

BID RIGGING – EXCESS CASUALTY POLICYHOLDERS

1. On or before June 7, 2006, ACE Group Holdings, Inc. shall pay $40 million
into a fund (the “Excess Casualty Fund”) held by ACE to be paid to ACE’s
policyholders who purchased or renewed ACE’s Excess Casualty policies (including
policies written on the “Bermuda Form” in categories 1 and 2 as classified by
ACE), excluding Excess Workers Compensation policies, through Marsh during the
period from January 1, 2002 through September 30, 2004 (the “Eligible
Policyholders”). All of the money paid into the Excess Casualty Fund and any
investment or interest income earned thereon shall be paid to Eligible
Policyholders pursuant to this Assurance. No portion of the Excess Casualty Fund
shall be considered a fine or a penalty.

2. The Excess Casualty Fund shall be invested in a designated money market fund
subject to the prior approval of the Attorneys General and the Superintendent.

3. ACE shall (a) by August 9, 2006 calculate the amount of money each of the
Eligible Policyholders paid for excess casualty insurance placed through Marsh
with inception or renewal dates during the period from January 1, 2002 through
September 30, 2004 (the “Eligible Policies”); (b) within ten days of completing
these calculations, file a report with the Attorneys General and the
Superintendent, certified by an officer of ACE, setting forth: (i) each Eligible
Policyholder’s name and address; (ii) the Eligible Policyholder’s Eligible
Policy(ies) purchased or renewed and policy number(s); (iii) the amount the
Eligible Policyholder paid in premiums for each such policy; and (iv) the amount
each policyholder is eligible to receive which shall equal each policyholder’s
pro rata share of the Excess Casualty Fund as calculated by multiplying the
amount in the Excess Casualty Fund by the ratio of the policyholder’s gross
written premium for Eligible Policies for the period from January 1, 2002
through September 30, 2004, divided by the total gross written premium for all
Eligible Policies; and (c) by August 23, 2006, send a notice to each Eligible
Policyholder, setting forth items (ii) through (iv), above, and stating that the
amount paid may increase if there is less than full participation by Eligible
Policyholders in the Excess Casualty Fund (the “Excess



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page   4

 

Notice”). The form of the Excess Notice shall be subject to the prior approval
of the Attorneys General and Superintendent.

4. Eligible Policyholders who receive an Excess Notice and who voluntarily elect
to receive a cash distribution (the “Participating Policyholders”) shall tender
a release in the form attached hereto on or before January 26, 2007.

5. On or before March 6, 2007, ACE Group Holdings, Inc. shall pay each
Participating Policyholder the amount that that Participating Policyholder is
eligible to receive from the Excess Casualty Fund as set forth in paragraph
3(b)(iv) above, and any interest or investment income earned thereon.

6. On or before April 6, 2007, ACE shall file an interim report with the
Attorneys General and the Superintendent, certified by an officer of ACE,
listing all amounts paid from the Excess Casualty Fund.

7. In the event that any Eligible Policyholder elects not to participate or
otherwise does not respond to the Excess Notice (the “Non-Participating
Policyholders”), the amount that such policyholder was eligible to receive from
the Excess Casualty Fund as set forth in paragraph 3(b)(iv) may be used by ACE
to satisfy any pending or other claims asserted by policyholders relating to the
excess casualty bid rigging or excess casualty steering allegations set forth in
this Assurance, provided that in no event shall a distribution be made from the
Excess Casualty Fund to any other policyholder until all Participating
Policyholders have been paid the full aggregate amount set forth in paragraph
3(b)(iv) above, and any interest or investment income earned thereon; nor shall
the total payments from the Excess Casualty Fund to any Non-Participating
Policyholder exceed 80% of the amount that Non-Participating Policyholder was
originally eligible to receive as set forth in paragraph 3(b)(iv).

8. If any money remains in the Excess Casualty Fund as of January 7, 2008 any
such funds shall be distributed by February 7, 2008 on a pro rata basis to the
Participating Policyholders.

9. In no event shall any of the money in the Excess Casualty Fund or the
investment or interest income earned thereon be used to pay or considered in the
calculation of attorneys fees.

10. In no event shall any of the money in the Excess Casualty Fund or the
investment or interest income earned thereon be used to pay or considered in the
calculation of commissions, administrative or other fees to ACE.



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page   5

 

11. On or before February 22, 2008, ACE shall file a report with the Attorneys
General and the Superintendent, certified by an officer of ACE, listing all
amounts paid from the Excess Casualty Fund, including any payments subsequent to
the payments described in paragraph 6.

MONETARY FINE, PENALTY AND PAYMENT

12. On or before June 7, 2006, ACE Group Holdings, Inc. shall pay $40 million as
a fine or penalty of which a $24 million fine will be paid by wire transfer to
the State of New York, a $8 million payment will be made in accordance with 815
ILCS 505/7(d) by wire transfer to the State of Illinois and a $8 million penalty
will be paid by wire transfer to the State of Connecticut. Each Attorney General
and the Superintendent shall provide issuing instructions with respect to the
payments. These fines and penalties are imposed for all of the improper conduct
described in the Assurance and this Stipulation.

BUSINESS REFORMS

13. ACE commits that ACE will enact policies and procedures satisfactory to the
Attorneys General and the Superintendent to prevent transactions designed solely
to manipulate accounting results, transactions involving insufficient risk
transfer created for purposes of improperly qualifying such transactions for
reinsurance accounting, and transactions that contain undisclosed side
agreements.

14. ACE shall not engage or attempt to engage in violations of New York State
Executive Law § 63(12), New York State’s Donnelly Act (Gen. Bus. Law § 340 et
seq.), New York State’s Martin Act (Gen. Bus. Law § 352-c), New York Insurance
Law, Conn. Gen. Stat. § 35-24 et seq, 42-1l0a et seq. and 33-1335 and the
Illinois Antitrust Act, 740 ILCS 10/1 et seq. and the Illinois Consumer Fraud
and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.

REINSURANCE REPORTING OBLIGATIONS

15. For a period of five years beginning August 7, 2006, ACE will provide
annually by May 1 of each year to the Superintendent a report, in a format
approved by the Superintendent, that includes:

a. A review of ceded and assumed reinsurance of the property/casualty insurance
subsidiaries of ACE required to file statutory financial statements on the NAIC
blanks (the “Property/Casualty Insurers”) verifying that all contracts comply
with SSAP 62 and 75 and the new NAIC disclosure and attestation



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page   6

 

requirements including the attestation that with respect to all reinsurance
contracts for which the reporting entity is taking credit on its current
financial statements, to the best of ACE’s knowledge and belief, after diligent
inquiry and unless noted as an exception under the attestation requirement:

i. Consistent with SSAP 62, there are no separate written or oral agreements
between the reporting entity (or its affiliates or companies it controls) and
the assuming reinsurer that would under any circumstances, reduce, limit,
mitigate or otherwise affect any actual or potential toss to the parties under
the reinsurance contract, other than inuring contracts that are explicitly
defined in the reinsurance contract except as disclosed;

ii. For each such reinsurance contract entered into, renewed or amended on or
after January 1, 1994, for which risk transfer is not reasonably considered to
be self-evident, documentation concerning the economic intent of the transaction
and the risk transfer analysis evidencing the proper accounting treatment, as
required by SSAP 62 and 75, is available for review;

iii. The reporting entity complies with all the requirements set forth in SSAP
62 and 75, and any supporting documentation is available for review;

iv. The reporting entity has appropriate controls in place to monitor the use of
reinsurance and adhere to the provisions of SSAP 62 and 75.

b. A list of all its affiliated insurers, categorized by domicile, whether
controlled through ownership or otherwise under the Insurance Law. The list
shall include the percentage of ownership or other means by which ACE controls
the affiliated insurer.

c. A list of its ownership of five percent or more of the voting shares of any
non-affiliated insurer entities.

d. A list of non-affiliated insurers to whom ACE’s Property/Casualty Insurers
have ceded business during the preceding calendar year either directly, or
through retrocession agreements if known, excluding those captive reinsurance
entities that do not accept third party business, where the business ceded
represents fifty percent or more of the entire direct and assumed premium
written by insurer, based upon such insurer’s most recent publicly available
financial statements.



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page   7

 

Such report shall be certified by the Chief Reinsurance Officer and the Chief
Executive Officer of ACE Limited and a copy of such report shall be submitted to
the relevant Audit Committee of ACE.

16. The Chief Reinsurance Officers of ACE will maintain approved lists of
reinsurers. ACE will not cede insurance to any reinsurer not set forth on those
lists. Such lists will be available to the Superintendent upon examination. All
approved reinsurance relationships will be reviewed by the Chief Reinsurance
Officer of ACE Limited and such review will include a written determination of
whether the reinsurance entity is affiliated or controlled (by ownership, by
contract or otherwise) by ACE.

17. Additional Undertakings.

a. ACE agrees that it will establish and maintain a training and education
program, completion of which will be required for all officers, executives, and
employees of ACE who have supervisory responsibility over accounting, financial
reporting and public disclosure functions relating to the United States
(collectively, the “Mandatory Participants”).

b. The training and education program shall be designed to cover, at a minimum,
the following: (i) the obligations imposed by federal and state securities law,
ACE’s financial reporting and disclosure obligations; (ii) the financial
reporting and disclosure obligations imposed on ACE by New York State, Illinois
and Connecticut insurance laws; (iii) compliance with federal and state
anti-trust laws; (iv) proper internal accounting controls and procedures;
(v) discovering and recognizing accounting practices that do not conform to GAAP
or SSAP or that are otherwise improper; and (vi) the obligations assumed by, and
responses expected of the Mandatory Participants upon learning of improper,
illegal or potentially illegal acts relating to ACE’s accounting and financial
reporting. The General Counsel of ACE Limited shall communicate to Mandatory
Participants, in writing or by video, its endorsement of the training and
education program.

COOPERATION WITH THE SUPERINTENDENT

18. ACE will maintain and provide to the Superintendent, upon the
Superintendent’s request, complete underwriting files, including correspondence
and e-mails, and risk transfer analysis to the extent required by SSAP 62
relating to all reinsurance ceded or assumed by ACE. ACE will authorize its
independent auditors and direct its internal auditors to make available to the
Superintendent upon request all workpapers of their auditors, including but not
limited to all Schedules of Unadjusted Differences.



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page   8

 

19. ACE will file all holding company transactions in a timely manner in
compliance with Article 15 of the New York Insurance Law and Department
Regulation 52.

20. ACE will cooperate fully on all examinations and on all other regulatory
requests and will respond to all Department inquiries in a prompt, timely and
complete manner and will provide appropriate staff during examinations in order
to provide timely responses. Failure to respond to the Department in a timely
manner, as required by this paragraph, will constitute violations of this
Assurance and the Insurance Law. Any issues that relate to the timeliness of the
responses shall be reported to the Chief Financial Officer of ACE Limited.

21. The Chair of the ACE’s Audit Committee, if requested, will meet with the
Superintendent and/or a designated official of the Superintendent on an annual
basis or more frequently as deemed necessary by the Superintendent.

OTHER PROVISIONS

22. ACE shall implement procedures and controls designed to provide full and
complete disclosure to state insurance regulators.

23. ACE commits that it shall not seek or accept, directly or indirectly,
indemnification pursuant to any insurance policy, with regard to any or all of
the amounts payable pursuant to this Stipulation and the Assurance.

24. None of the provisions of this Stipulation shall apply to either ACE’s Life
Insurance Operations or Connecticut’s Worker’s Compensation Investigation.

25. The Superintendent agrees that any prior approval required under the terms
of this Stipulation shall not be unreasonably withheld.

26. This Stipulation is not intended to disqualify ACE, its subsidiaries, or any
of its current employees from engaging in any business in New York, Illinois,
Connecticut or in any other jurisdiction. Nothing in this Stipulation shall
relieve ACE or its subsidiaries of obligations imposed by any applicable state
insurance law or regulations or other applicable law.

27. This Stipulation shall not confer any rights upon any persons or entities
besides the Superintendent, the Department and ACE.

28. ACE shall maintain custody of, or make arrangements to have maintained, all
documents and records related to this matter for a period of not less than six
years.



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page   9

 

29. ACE neither admits nor denies the allegations contained in the Assurance or
this Stipulation.

30. This Stipulation shall in no way limit the statutory authority of the
Superintendent to take regulatory action to enforce this Stipulation, or to
examine, investigate and/or take regulatory action against ACE or any current or
former licensee of the Department for any violations of the Insurance Law or
Department Regulation other than the specific matters resolved by this
Stipulation and the Assurance.

31. The monetary obligations described in paragraphs 1-12 above in this
Stipulation are identical to the monetary payment obligations contained in the
Assurance and, as a result, ACE need only make one payment with respect to each
such obligation.

 

Dated: New York, New York

April 25th, 2006

 

NEW YORK STATE INSURANCE DEPARTMENT

By:        /s/ Jon G. Rothblatt     Jon G. Rothblatt     Principal Attorney

ACE LIMITED

By:        /s/ Robert Cusumano   Name:   Robert Cusumano   Title:   General
Counsel

ACE GROUP HOLDINGS, INC,

By:        /s/ Robert Cusumano   Name:   Robert Cusumano   Title:   General
Counsel



--------------------------------------------------------------------------------

In the Matter of ACE Limited, et al.    Page  10

 

STATE OF New York

   )    ) ss.:

COUNTY OF New York

   )

On this day of 25th day of April, 2006, before me personally came Robert
Cusumano, to me known, who, being by me duly sworn, did depose and say that he
is the General Counsel of ACE Limited, the corporation described in and which
executed the above instrument; and that he signed his name thereto by order of
the board of directors of said corporation.

 

/s/ Helen Freemonde Notary Public HELEN FREEMONDE Notary Public, State of New
York No. 41-4955250 Qualified in Queens County Certificate Filed in New York
County Commission Expires August 28, 2009

 

STATE OF New York

   )    ) ss.:

COUNTY OF New York

   )

On this day of 25th day of April, 2006, before me personally came Robert
Cusumano, to me known, who, being by me duly sworn, did depose and say that he
is the General Counsel of ACE Group Holdings, Inc., the corporation described in
and which executed the above instrument; and that he signed his name thereto by
order of the board of directors of said corporation.

 

/s/ Helen Freemonde Notary Public HELEN FREEMONDE Notary Public, State of New
York No. 41-4955250 Qualified in Queens County Certificate Filed in New York
County Commission Expires August 28, 2009

THE FOREGOING STIPULATION IS HEREBY APPROVED.

Dated: New York, New York

            April 25, 2006

 

HOWARD MILLS Superintendent of Insurance By:   /s/ Susan Donnellan   Susan
Donnellan   Deputy General Counsel



--------------------------------------------------------------------------------

RELEASE

This RELEASE (the “Release”) is executed this      day of                     ,
2006 by RELEASOR (defined below) in favor of RELEASEE (defined below).

DEFINITIONS

“RELEASOR” refers to [fill in name                     ] and any of its
affiliates, subsidiaries, associates, general or limited partners or
partnerships, predecessors, successors, or assigns, including, without
limitation, any of their respective present or former officers, directors,
trustees, employees, agents, attorneys, representatives and shareholders,
affiliates, associates, general or limited partners or partnerships, heirs,
executors, administrators, predecessors, successors, assigns or insurers acting
on behalf of RELEASOR.

“RELEASEE” refers to ACE Limited and any of its subsidiaries, associates,
general or limited partners or partnerships, predecessors, successors, or
assigns, including, without limitation, any of their respective present or
former officers, directors, trustees, employees, agents, attorneys,
representatives and shareholders, affiliates, associates, general or limited
partners or partnerships, heirs, executors, administrators, predecessors,
successors, assigns or insurers (collectively, “ACE”).

“ASSURANCE” refers to an Assurance of Discontinuance and Voluntary Compliance
between ACE and the Attorney General of the State of New York, the Attorney
General of the State of Illinois and the Attorney General of the State of
Connecticut (collectively “Attorneys General”) dated April 25, 2006 and an
accompanying stipulation between ACE and the Superintendent of Insurance of the
State of New York (“NYSI”) dated April 25, 2006, relating to (i) investigation
by each of the Attorneys General and NYSI related to ACE’s alleged use of
contingent commission agreements or placement service agreements to steer
business; and (ii) investigations by each of the Attorneys General and NYSI
related to ACE’s alleged participation in bid rigging schemes.

RELEASE

1. In consideration for the total payment of $             in accordance with
the terms of the ASSURANCE, RELEASOR does hereby fully release, waive and
forever discharge RELEASEE from any and all claims, demands, debts, rights,
causes of action or liabilities whatsoever, including known and unknown claims,
now existing or hereafter arising, in law, equity or otherwise, whether under
state, federal or foreign statutory or common law, and whether possessed or
asserted directly, indirectly, derivatively, representatively or in any other
capacity (collectively, “claims”), to the extent any such claims arc based upon,
arise out of or relate to, in whole or in part, (i) any of the allegations,
acts, omissions, transactions, events, types of conduct or matters described in
the ASSURANCE, or were subject to investigation by any of the Attorneys General
and NYSI as referenced in the ASSURANCE; (ii) any allegations, acts, omissions,
transactions, events, types of conduct or matters that are the subject of In re
Insurance Brokerage Antitrust Litigation, MDL No. 1663, or the actions pending
in the United States District Court for the District of New Jersey captioned In
re: Insurance Brokerage Antitrust Litigation, Civ. No. 04-5184 (FSH), and In re
Employee Benefit Insurance Brokerage Antitrust Litigation. Civ. No. 05-1079
(FSH) or any related actions filed or transferred to the United States District
Court for the District of New Jersey that are consolidated into either of the
preceding Civil Action dockets; or (iii) any allegations of bid-rigging or of
the use of contingent commission agreements or placement service agreements to
steer business arising from acts or conduct on or before the date of the
ASSURANCE; provided, however, that RELEASOR does not hereby release, waive, or
discharge RELEASEE from any claims that are based upon, arise out of or relate
to (a) the purchase or sale of



--------------------------------------------------------------------------------

ACE’s securities; and (b) ACE’s Life Insurance Operations (as defined by the
Assurance to which this Release is an exhibit); (c) Connecticut’s Worker’s
Compensation Investigation (as defined by the Assurance to which this Release is
an exhibit).

2. In the event that the total payment referred to in paragraph I is not made
for any reason, then this RELEASE shall be deemed null, and void, provided that
any payments received by RELEASOR shall be credited to ACE in connection with
any claims that RELEASOR may assert against ACE, or that are asserted on behalf
of RELEASOR or by a class of which RELEASOR is a member, against ACE.

3. This RELEASE may not be changed orally and shall be governed by and
interpreted in accordance with the internal laws of the State of New York,
without giving effect to choice of law principles, except to the extent that
federal law requires that federal law governs. Any disputes arising out of or
related to this RELEASE shall be subject to the exclusive jurisdiction of the
Supreme Court of the State of New York or, to the extent federal jurisdiction
exists, the United States District Court for the Southern District of New York.

4. Releasor represents and warrants that the claims have not been sold, assigned
or hypothecated in whole or in part.

 

Dated:                     

 

RELEASOR:                                          

By:                     

Print Name:                     

Title: